Citation Nr: 0728063	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of death 
of the veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1947 to 
October 1947 and from September 1950 to September 1953.  The 
veteran died in November 1978.  The appellant is the 
veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision.  


FINDINGS OF FACT

1.	By an unappealed February 1981 decision, the Board denied 
the appellant's claim for service connection because there 
was no causal or etiological relationship between the cause 
of the veteran's death and service.  

2.	Evidence received since the February 1981 Board decision 
was not previously submitted to the RO and was not cumulative 
or redundant.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not present a reasonable possibility of substantiating 
the claim of service connection for the cause of death of the 
veteran.  


CONCLUSIONS OF LAW

1.	The February 1981 Board decision is final.  38 U.S.C.A. § 
4004(b) (1976); 38 C.F.R. § 19.104 (1980).  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for the cause of 
death of the veteran is not reopened.  38 C.F.R. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
September 2004, prior to the initial decision on the claim in 
October 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a claimant of 
the evidence and information that is necessary to both reopen 
her claim and to establish entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The September 2004 VCAA correspondence 
sent to the appellant included information regarding what is 
considered new and material evidence.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, a private medical 
record and the VA medical records.  The claimant has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the appellant's claim for 
service connection for the cause of death of the veteran was 
denied by the Board in February 1981 because there was no 
etiological relationship between the causes of the veteran's 
death and service, to include any exposure to radiation that 
may have occurred.  The veteran did not appeal this decision 
and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156.  The Board will address the 
evidence submitted since the February 1981 Board decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The appellant submitted a statement in December 1979 
indicating her belief that the cause of the veteran's 
illnesses leading to his death was exposure to radiation and 
toxic chemicals in service.  

In the 1981 Board decision, the Board reviewed the death 
certificate, the service medical records, VA medical records, 
a private hospital record, and various military papers 
regarding the veteran's in-service occupation before denying 
the appellant's claim.  

A September 1947 medical examination for enlistment purposes 
is negative for cirrhosis of the liver, any respiratory 
condition and cerebral atrophy.  The veteran's lungs, chest 
and cardiovascular system were clinically evaluated as 
normal.  A September 1950 medical examination for enlistment 
purposes was also negative for cirrhosis of the liver, any 
respiratory condition and cerebral atrophy.  The veteran's 
lungs, chest and heart had no significant abnormalities.  The 
separation examination in September 1953 clinically evaluated 
the veteran's lungs, chest and heart as normal.  The 
remaining service medical records were also negative for 
diagnosis of or treatment for cirrhosis of the liver, any 
respiratory condition or cerebral atrophy.  

VA medical records dated in August 1965 indicate that an x-
ray of the chest revealed no cardiac enlargement or active 
pulmonary pathology compared to a June 1963 image of the 
chest.  In May 1967, a chest x-ray was negative and in August 
1962 x-rays revealed no active pulmonary pathology.  In June 
1963 a chest x-ray revealed no evidence of active chest 
disease.  

A June 1962 VA Medical Examination for Disability Evaluation 
reveals history of moderate dyspnea probably secondary to 
exogenous obesity.  There was no history of angina.  The 
veteran's heart was not enlarged on physical examination.  
His apical impulse was within normal limits and his cardiac 
rhythm was regular.  The sounds were good and no murmur was 
heard.  There were good pulses in the peripheral arteries.  


The death certificate indicates that the veteran died in 
November 1978.  The immediate cause of death was respiratory 
arrest, due to or as a consequence of bronchopneumonia, due 
to or as a consequence of cardio respiratory arrest and 
cerebral atrophy.  Other significant conditions listed were 
cirrhosis of the liver and chronic bronchitis.  

A private autopsy report dated in November 1978 indicated 
that the veteran underwent surgery with biopsies of the right 
periform fossa and vallecula.  After the surgery, the veteran 
underwent spontaneous cardiac arrest, never regained 
consciousness and died 6-8 weeks later.  The examiner 
concluded that the veteran had microscopic changes consistent 
with anoxic encephalopathy, fatty metamorphosis and portal 
fibrosis of the liver, bronchopneumonia and panlobular 
emphysema, severe erosive tracheitis, exogenous obesity and 
post-operative state for biopsy of right periform fossa 
vallecula.  

The Board acknowledges that there were other service records 
indicating that the veteran worked as a decontamination 
supervisor and in operations involving nuclear weapons 
testing.  

Since the February 1981 Board decision, the appellant 
submitted a private medical record, photographs, a 
certificate of tax exempt status for combat service, and a 
withholding statement in June 2004.  The medical record, 
which was the only document submitted relevant to the claim 
for service connection for the cause of the veteran's death, 
indicated that in September and October 1978 the veteran 
received treatment for significant dysphagia and hoarseness 
associated with alcohol and tobacco abuse without definitive 
evidence of malignancy and mild to moderate leukoplaskia on 
the tongue.  

The appellant also submitted personal statements of her 
belief that the veteran's cirrhosis of the liver was caused 
by the veteran's exposure to radiation in service.  In a 
statement received in November 2004, she argued that "[o]ne 
of my husband's causes of death was cancer of the liver, 
which is a presumptive condition of exposure to ionizing 
radiation, as stated in 38 C.F.R. § 3.311."  Similarly, in a 
statement received in August 2005, the appellant asserted her 
belief that the veteran exposure to radiation in service 
caused his cirrhosis of the liver, which was the disease that 
ultimately led to his demise.  

The Board finds that the private medical record submitted in 
June 2004 is new evidence because it had not been previously 
submitted to agency decision makers.  The evidence, however, 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the veteran's death.  To establish 
service connection, the new evidence must show that the 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
See 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The medical record submitted in June 2004 only 
relates to treatment the veteran received in 1978.  The 
medical record does not establish that cirrhosis of the 
liver, any respiratory condition or cerebral atrophy was 
incurred in service or related to his in-service radiation 
exposure.  Although the new evidence is not cumulative or 
redundant of the evidence of record at the time of the 
February 1981 Board decision, it does not raise a reasonable 
possibility of substantiating the claim because the evidence 
does not relate the causes of the veteran's death to service.  

The Board has also considered the appellant's assertions that 
the veteran's cause of death was liver cancer, and that 
service connection for cause of death should be presumed 
because of his exposure to radiation in service.  As the 
presumption of service connection for liver cancer due to 
exposure to ionizing radiation was not established until at 
least 1985, and as the Board decision was in 1981, such an 
argument is "new."  However, there is no evidence that the 
appellant is competent to diagnose her husband as having had 
liver cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The argument that the veteran died from liver cancer 
is therefore not "material."  Indeed, the Board notes that 
the record clearly establishes that the veteran was diagnosed 
with cirrhosis of the liver, not liver cancer.

The appellant's argument that the veteran's cirrhosis of the 
liver was due to radiation exposure is neither new nor 
material.  Such an argument was considered by the Board in 
its 1981 decision.  Moreover, there remains no evidence that 
the veteran's cirrhosis of the liver manifested in or was 
related to service.  Additionally, cirrhosis of the liver is 
not a disease associated with radiation exposure.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 
(2006).  Thus, despite evidence that the veteran appears to 
have been exposed to radiation in service, the appellant has 
not submitted evidence relating the veteran's causes of 
death, including cirrhosis of the liver, any respiratory 
condition or cerebral atrophy, to service.  

Accordingly, the Board finds that the evidence received 
subsequent to the February 1981 Board decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for service 
connection for cause of death.  38 U.S.C.A. § 5108.  Because 
the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for the cause of death of the veteran 
remains denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


